         Case 21-02001         Doc 33       Filed 04/28/21          Entered 04/28/21 17:39:08       Page 1 of 1

                           United States Bankruptcy Court
                                       District of Connecticut
                                                                                                  Filed and Entered
                                                                                                      On Docket
                                                                                                   April 28, 2021


In re:
         Chad S. Brault                                                                     Case Number: 20−20852 jjt
                                               Debtor*                                      Chapter: 7

         Bonnie C. Mangan, Trustee
                                             Plaintiff(s)
         v.                                                                                 Adversary Proceeding
                                                                                            No.: 21−02001 jjt
         Mindy Schwarz−Raup
                                            Defendant(s)

                                                      ENTRY OF DEFAULT


It appears from the record that Defendant, Mindy Schwarz−Raup failed to plead or otherwise defend in this case as
required by law. Therefore, default is entered against the Defendant, Mindy Schwarz−Raup as authorized by Federal
Rules of Bankruptcy Procedure 7055.


Dated: April 28, 2021                                                                        BY THE COURT



                                                                                              Pietro Cicolini
                                                                                              Clerk of Court


United States Bankruptcy Court                                                      Tel. (860) 240−3675
District of Connecticut                                                             VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                          * Voice Case Information System
Hartford, CT 06103                                                                  http://www.ctb.uscourts.gov
                                                                                    Form 132 −
*For the purposes of this notice, "Debtor" means "Debtors" where applicable.
